On April 19, 1990, the Defendant was sentenced to five (5) years for Count II, Criminal Possession of Dangerous Drugs With the Intent to Sell. The sentence shall run consecutively to Cause #880; and he shall receive credit for sixteen (16) days time served.
On August 3, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Francis J. McCarvel, Attorney at Law from Glasgow, Montana. The state was not represented. Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed. After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed and shall be served consecutively with Cause #880 as amended.
The reason for the decision is based upon the presumption of the validity of the District Court Judgment.